I concur in the opinion prepared by Mr. Justice Chapman but in doing so I do not wish to be understood as unqualifiedly approving a holding to the effect that whenever the legislature declares any given project or undertaking to be a county purpose, such declaration is the conclusive equivalent of a judicial determination that such project or undertaking is "an essential governmental requirement of the county." See Posey v. Wakulla County, 148 Fla. 115, 3 So. 2d 799, 806. *Page 456 
It is my opinion, however, that present existing conditions in Dade County, Florida, which are the result of modernity and its continued march of progress implemented immeasurably by the enthusiasm, energy and foresightedness of its citizens, compel the conclusion that the airport in question is a county necessity. See Tapers v. Pichard, 124 Fla. 549, 169 So. 39.
The economic stability of Dade County and the general welfare of not only its residents but as well that of the people of this State and Nation depend in a real and vital sense upon the continuation and expansion of the Miami International Airport. In the light of such circumstance the legislative declaration to the effect that an airport situated as is the Miami International Airport constitutes a project which is a county purpose is completely justified. Indeed, this Court is warranted in holding said airport to be "an essential governmental requirement" of Dade County. I, by no means, intend to say that an airport of this character is an essential requirement of government in any other county of this State and more particularly in any small or rural county. It is necessary in this case only to determine whether the maintenance and improvement of this airport is an essential government requirement of Dade County. The courts will decide whether an airport in any other county of Florida is an essential governmental requirement when faced with that question.
With the foregoing explanation, I concur in the opinion prepared by Mr. Justice Chapman.
CHAPMAN and ROBERTS, JJ., concur.